                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    CHRISTOPHER SNEED,                                )     Case No. 5:19-CV-1422
                                                      )
           Plaintiff,                                 )
                                                      )     MAGISTRATE JUDGE
           v.                                         )     THOMAS M. PARKER
                                                      )
    COMMISSIONER OF SOCIAL                            )
    SECURITY,                                         )     MEMORANDUM OPINION
                                                      )     AND ORDER
           Defendant.                                 )

I.        Introduction

          Plaintiff, Christopher Sneed, seeks judicial review of the final decision of the

Commissioner of Social Security, denying his application for supplemental security income

(“SSI”) under Title XVI of the Social Security Act. This matter is before me pursuant to 42

U.S.C. § 1383(c)(3) and the parties consented to my jurisdiction under 28 U.S.C. § 636(c) and

Fed. R. Civ. P. 73. ECF Doc. 12. Because the Administrative Law Judge (“ALJ”) applied

proper legal standards and reached a decision supported by substantial evidence, the

Commissioner’s final decision denying Sneed’s application for SSI must be AFFIRMED.

II.       Procedural History

          On September 30, 2016, Sneed protectively applied for SSI. (Tr. 188-96). 1 Sneed

alleged that he became disabled on October 21, 2015, due to “anxiety, bipolar II disorder,

depression, insomnia, ADHD, borderline intellectual disability, [and] learning disability.” (Tr.


1
    The administrative transcript appears in ECF Doc. 10.
97-98). The Social Security Administration denied Sneed’s application initially and upon

reconsideration. (Tr. 96-124). Sneed requested an administrative hearing. (Tr. 144-46). ALJ

Reuben Sheperd heard Sneed’s case on September 7, 2018, and denied the claim in an October

11, 2018 decision. (Tr. 1-44, 51-67). On May 7, 2019, the Appeals Council denied further

review, rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 45-50). On

June 20, 2018, Sneed filed a complaint to obtain judicial review of the Commissioner’s decision.

ECF Doc. 1.

III.    Evidence 2

        A.      Personal, Educational and Vocational Evidence

        Sneed was born on August 23, 1990, and he was 26 years old on the date he filed his

application for SSI. (Tr. 188). Sneed had a ninth-grade education, and the ALJ determined that

he had no past relevant work experience. (Tr. 10, 61).

        B.      Daily Activities Reports

        On January 16, 2017, Sneed’s grandmother Monica Kimbrough completed a “function

report” with Sneed over the phone, and Sneed’s father William Sneed (“William”) completed a

“function report” on February 22, 2018. (Tr. 261-68, 300-07). Kimbrough and William

indicated that Sneed had problems focusing or keeping up with his tasks. (Tr. 261). In a normal

day, Sneed helped his grandmother around the house, watched TV or movies, read books, and

took his medications. (Tr. 262, 265, 268, 304). They indicated that Sneed had trouble sleeping

and needed reminders to take showers and medications. (Tr. 263, 301-02). Sneed was able to

make sandwiches, frozen meals, and cereal, but he had trouble keeping track of ingredients when

cooking. (Tr. 263, 302). Sneed’s household chores including mowing the lawn, raking leaves,


2
  Because Sneed’s claims before this court do not challenge the ALJ’s evaluation of his physical
limitations, a discussion of Sneed’s physical limitations is omitted from this opinion.

                                                    2
cleaning his room, taking out trash, and setting the table. (Tr. 263, 302). He shopped in stores

and by computer for clothes, food, and movies. (Tr. 264, 303). He had problems paying

attention and following instructions, but when he was familiar with a task, he could follow

instructions better. (Tr. 266, 305). Sneed’s father often had to prompt him to follow

instructions. (Tr. 305).

       C.      Relevant Medical Evidence

       On April 7, 2016, Bradly Winkert, MD, saw Sneed for a psychiatric check-up. (Tr. 351-

58). Dr. Winkert noted that Sneed was diagnosed with bipolar disorder and ADHD. (Tr. 351).

Sneed’s mood was stable with medication (Lamictal, Wellbutrin, Celexa, Seroquel, and

Ambien), but he still had some periods of depression, decreased sleep, decreased concentration,

and agitation. (Tr. 351). Sneed told Dr. Winkert that he was unemployed and that having to

register as a sex offender “damaged his life.” (Tr. 351). In reviewing Sneed’s psychiatric

treatment history, Dr. Winkert noted that: (1) Sneed’s grandmother reported that he had “temper

tantrums” and acted like a 5 year old in January 2015; (2) Sneed reported difficulty following

through with tasks at home in May, July, and September 2015; and (3) Sneed reported that he

had been “doing more things around the house” in January 2016 and was “doing ‘kind of good’”

with treatment. (Tr. 351-52). Sneed reported that he had decreased motivation and limited

interest after his attempt to get a job through Opportunities for Ohioans with Disabilities

(“OOD”) Bureau of Vocational Rehabilitation (“BVR”) failed. (Tr. 352). On examination,

Sneed had average and cooperative behavior and logical thought processes. (Tr. 353). He had

no noted cognitive impairment or issues with attention, concentration, or memory. (Tr. 353).

Dr. Winkert diagnosed Sneed with anxiety, episodic mood disorder, alcohol abuse in remission,

and psychological stress. (Tr. 354). Dr. Winkert continued Sneed’s medications. (Tr. 356). At



                                                 3
follow-ups on September 29 and December 22, 2016, Sneed told Dr. Winkert that he was “doing

a lot better than before,” including “doing more things around the house.” (Tr. 360, 416). Sneed

said he continued to have anxiety when around other people. (Tr. 359). Dr. Winkert did not note

any changes on examination, continued Sneed’s medication, and referred him for therapy. (Tr.

361-62, 364, 417, 420).

       On October 26, 2016, Sneed told social worker Shandi Rothman, LISW, that he had

continued anxiety when out of his house around people and issues managing chores at home.

(Tr. 367). On examination, Sneed was cooperative, spoke clearly, had logical/concrete thought

processes, and had an estimated borderline intelligence. (Tr. 367-68). He had impaired memory,

attention, and concentration. (Tr. 368). Sneed indicated that he played videogames or watched

television/movies for 3 hours per night and during the day. (Tr. 369). At a follow-up on

November 14, 2016, Rothman did not note any significant changes in Sneed’s condition or

treatment. (Tr. 371-74).

       On March 21, 2017, Sneed told therapist Ashley Anderson, SWT, that he felt “less

depression and anxiety” and that his primary stressors were sleeping issues and anticipation of

getting his GED. (Tr. 423). On examination, Sneed had a “more hopeful, happier” mood,

logical thought processes, and no reported cognitive impairments. (Tr. 423-24). Anderson

estimated that Sneed had average intelligence. (Tr. 424). Anderson also noted that Sneed had

been taking “more responsibility and initiative in treatment,” and was “showing more drive and

initiative to meet his goals and personal well-being.” (Tr. 425). On March 31, 2017, Sneed told

Anderson that he continued to do better, felt progress, understood his current issues and worked

on them, and wanted to start focusing on being more social and making friends. (Tr. 428, 430,

432). He again did not report any cognitive impairments. (Tr. 429).



                                                4
       On September 7, 2017, Rothman noted that Sneed had “average” intelligence, had logical

thought processes, did not report any cognitive impairments, and had impaired

attention/concentration. (Tr. 483). Sneed indicated that his depression was worse, and he

struggled with medication compliance. (Tr. 485). However, Sneed said that he “felt mostly

confident in being able to complete task list daily [when] tasks are broken down.” (Tr. 485). At

follow-ups on December 21, 2017, and January 9, 2018, Rothman noted that Sneed’s condition

was stable, and that he had good judgment and insight. (Tr. 487, 492). Sneed indicated that he

“struggle[d] to push [him]self to actively engage in skills that have helped in the past,” and that

he had problems focusing, major anxiety, and depression issues. (Tr. 493-94).

       On November 30, 2017, Alan Shimer, MD, noted that Sneed was off his medications

over the summer of 2017, but Sneed reported that he was “doing okay.” (Tr. 467). Sneed

indicated that he had a childhood history of ADHD, but his last symptoms were “very long ago”

and his ADHD was not a “recent issue.” (Tr. 467). Sneed also indicated that he wanted to

continue pursuing his GED and employment. (Tr. 471). On examination, Sneed was withdrawn

and cooperative; had clear speech and logical thought processes; and had no noted cognitive

impairments. (Tr. 470). Dr. Shimer diagnosed Sneed with major depressive disorder and

unspecified anxiety disorder. (Tr. 470-71). At a follow-up on December 7, 2017, Dr. Shimer did

not note any significant changes in Sneed’s condition or treatment. (Tr. 474-81). On February 1,

2018, Sneed told Dr. Shimer that he had “anxiety with difficulties concentrating” and struggled

in social situations, but Dr. Shimer did not note any cognitive impairments on mental

examination. (Tr. 497, 500-01). Sneed indicated that he wanted to continue to work toward

getting his GED and a job. (Tr. 503). On March 8, 2018, Sneed said he had “low energy, low




                                                 5
motivation, and poor concentration,” but his anxiety had improved at home. (Tr. 505). Dr.

Shimer again did not note any cognitive impairment on examination. (Tr. 508).

        On May 15, 2018, Sneed told Dr. Shimer that he had “increased difficulty with his

memory, “increase[d] forgetfulness associated with . . . fatigue,” “low energy, low motivation[,]

and limited ability to focus and concentrate.” (Tr. 513). On examination, Sneed had a

preoccupied demeanor and “mild struggles with [remembering] recent events.” (Tr. 516). Sneed

indicated that he wished to continue pursuing his GED and employment, and Dr. Shimer

continued Sneed’s medications. (Tr. 518). On June 14, 2018, Sneed told Dr. Shimer that he felt

“up and down,” but he was able to work on outdoors chores with his grandmother and father.

(Tr. 521). He said he was afraid to try new things and wanted to be tested for Adult ADHD. (Tr.

521). He also said that he was “a good reader,” and his anxiety was low at home and around

people he knew. (Tr. 521). Dr. Shimer recommended that Sneed resume counseling. (Tr. 526).

        On July 26, 2018, Sneed told Dr. Shimer that he was compliant with his medications and

felt “alright.” (Tr. 529). He indicated that he continued to have low energy and issues with

concentration, motivation, focus, attention, following through, studying, and forgetfulness. (Tr.

529). Sneed indicated that he was going to be tested for Adult ADHD. (Tr. 529). On

examination, Dr. Shimer noted that Sneed had impaired memory, attention, and concentration.

(Tr. 532). Sneed also indicated that he would continue pursuing his GED and employment. (Tr.

535).

        D.     Relevant Bureau of Vocational Rehabilitation Evidence

        In March and May 2016, Sneed, under observation by a job coach, participated in a

situational assessment and two community-based work adjustments (“CBWA”) through BVR.

(Tr. 219-35). Sneed’s situational assessment was as a dishwasher at Goodwill, but he could not



                                                6
pass a drug test. (Tr. 210-11, 216). Sneed’s first CBWA placement was at Chili’s, performing

food prep, dishwashing, and outside cleanup. (Tr. 220-22). The job coach noted throughout the

placement that Sneed worked well with his coworkers, but his pace was slow throughout all his

shifts. (Tr. 220-22). Sneed needed frequent prompting for staying on task and following

instructions, even when he had been performing a task for some time. (Tr. 220-22). Sneed did

not show up for his last shift because he “forgot” about it. (Tr. 221). Sneed told his job coach

that he had trouble because food service was too fast-paced, and he would do better in

environments that involved less social interaction and noise. (Tr. 222). Although Sneed worked

at a slow pace and was not efficient, he was able to meet expectations. (Tr. 220).

       Sneed’s second CBWA placement was as a janitor at a YMCA. (Tr. 229-35). Sneed

needed frequent prompting to stay on task and follow instructions during his shifts. (Tr. 230,

231). He stopped working “numerous times” to initiate conversation with his job coach, and he

had difficulty managing his break time because he did not have a timepiece. (Tr. 230). During

his second shift, Sneed’s job coach made a task list to help him stay on task, but Sneed did not

use it. (Tr. 231). During his fourth shift, Sneed had difficulty resuming work where he had left

off after assisting with other tasks, but he was able to manage his breaks appropriately. (Tr.

232). During his last shift, Sneed was able to clean windows that “looked clean” to him, picked

up trash around the grounds without prompting, and was able to pick up cleaning where he had

left off after picking up trash. (Tr. 233). Overall, Sneed met 80% of employer expectations in

his cleaning work, 60% of employer expectations in gardening work, and 60% of employer

expectations in trash removal work. (Tr. 229). Sneed said that he enjoyed working as a janitor

at YMCA. (Tr. 232).




                                                 7
       On August 3, 2016, BRV closed Sneed’s vocational rehabilitation case. (Tr. 236-37).

Vocational Rehabilitation Counselor Dana Young explained that Sneed:

       Attempted one situational assessment and two work adjustments. Unfortunately,
       job development was not recommended at this time as you still exhibited a lack of
       job readiness. You are encouraged to continue with your counseling services to
       improve your stamina and work tolerances. You are also encouraged to pursue
       volunteering as a way to gather further experience and improve your skills. You
       are encouraged to work with your case manager and counselor to determine a
       good time to reapply in the future but may do so at any time.

(Tr. 236).

       E.      Relevant Medical Opinion Evidence

               1.      Treating Social Worker – Shandi Rothman, LISW

       On August 15, 2018, Rothman completed a “mental impairment questionnaire”

evaluating Sneed’s mental functional capacity. (Tr. 537-38). Rothman indicated that Sneed’s

anxiety impaired his ability to manage in social settings and that his mood disorder and ADHD

contributed to struggles with cognitive functions (anger, distraction, poor focus, memory, and

learning). (Tr. 537). Rothman indicated that Sneed had a limited ability to interact appropriately

with the general public, ask simple questions, request assistance, accept instructions, and respond

appropriately to criticism. (Tr. 538). He had a seriously limited ability to carry out short and

simple instructions, manage regular attendance and be punctual within customary tolerances, get

along with coworkers or peers without distracting them or exhibiting behavioral extremes, and

maintain socially appropriate behavior. (Tr. 537-38). He was unable to carry out detailed

instructions, maintain attention and concentration for extended periods, perform activities within

a schedule, sustain an ordinary routine without special supervision, work in coordination with or

in proximity to others without being distracted by them, complete a normal workday and

workweek without interruptions from psychologically based symptoms, perform at a consistent



                                                 8
pace without an unreasonable number and length of rest periods, remember locations and work-

like procedures, understand and remember very short and simple instructions, understand and

remember detailed instructions, and set realistic goals or make independent plans. (Tr. 537-38).

Rothman further indicated that Sneed would be absent one day per week, be off task 30% to 40%

of the workday, and need frequent prompting in order to stay on task. (Tr. 538).

               2.     State Agency Consultants

       On January 31, 2017, state agency consultant Leslie Rudy, Ph.D., evaluated Sneed’s

mental functional capacity based on a review of his medical records. (Tr. 104-08). Dr. Rudy

determined that Sneed had moderate limitations in understanding, remembering, and applying

information; interacting with others; concentration, persistence, and maintaining pace; and

adapting or managing himself. (Tr. 104). Sneed had moderate limitations in: understanding and

remembering detailed instructions; carrying out detailed instructions; maintaining attention and

concentration for extended periods; completing a normal workday and workweek without

interruptions from psychologically based symptoms; performing at a consistent pace without an

unreasonable number and length of rest periods; interacting appropriately with the general

public; accepting instructions and responding appropriately to criticism from supervisors; getting

along with coworkers or peers without distracting them or exhibiting behavioral extremes; and

responding appropriately to changes in the work setting. (Tr. 106-07). Sneed was not

significantly limited in any other function. (Tr. 106-07). On April 5, 2017, Robyn Murry-

Hoffman, Ph.D., concurred with Dr. Rudy’s findings except that Dr. Murry-Hoffman determined

Sneed was “markedly limited” in his ability to interact appropriately with the general public.

(Tr. 118, 120-22).




                                                9
       F.      Relevant Testimonial Evidence

       Sneed testified at the ALJ hearing. (Tr. 8-35). Sneed testified that he spent time taking

care of his dog, reading, and watching television with his grandmother. (Tr. 25-26). His chores

included cleaning and taking out the trash. (Tr. 23). Sometimes Sneed had trouble keeping up

with his hygiene, and he sometimes got sidetracked from or forgot to feed his dog, take out his

dog, and do other chores until his grandmother reminded him. (Tr. 23, 29-32). ). He did not

usually run errands in the community, did not have any regular social activities, and did not

drive. (Tr. 9, 24). Sneed left school in the tenth grade because he had problems focusing on his

work, was in special education classes, and teachers would not help him. (Tr. 10). He had

difficulty learning new tasks when he started jobs, and he had trouble with his BVR placements

because the work was too fast-paced, and he got distracted by other people. (Tr. 19, 28).

Sneed testified that his most significant issues were anxiety and ADHD, which caused difficulty

focusing. (Tr. 11). Sneed indicated that his symptoms included difficulty being in crowded

places like stores and restaurants, difficulty talking to other people, easy distraction, periods of

major depression and high energy, crying spells, irritability, and difficulty sleeping. (Tr. 12-13,

15-18, 20-21). Sneed said that his medications helped “a little bit,” and that this counseling also

helped. (Tr. 13-14). He took ADHD medications when he was a child until they stopped

working, and he indicated he would receive results from an adult ADHD assessment a month

after the hearing. (Tr. 14-15). When he felt depressed or had an unstable mood, Sneed would

isolate himself from others, read, and talk with his grandmother. (Tr. 16).




                                                  10
IV.     The ALJ’s Decision

        The ALJ’s October 11, 2018, decision found that Sneed was not disabled and denied his

claim for SSI. (Tr. 54-63). The ALJ found that Sneed had the severe impairments of: “bipolar

disorder; anxiety disorder; [ADHD]; borderline intellectual functioning, and obesity.” (Tr. 56).

The ALJ also determined that none of Sneed’s impairments, singly or in combination, met or

medically equaled a listed impairment under 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

57). The ALJ found that Sneed had the RFC to perform a full range of work at all exertional

levels, except that:

        The claimant is able to perform simple, routine, repetitive tasks in a work
        environment free from fast-paced production requirements and free of routine
        workplace changes; limited to having occasional contact with the general public
        and coworkers, and the contact claimant does have must be superficial, meaning
        that he cannot perform tasks involving arbitration, negotiation, confrontation,
        directing the work of others, persuading others, or being responsible for the safety
        or welfare of others; and requires weekly reinstruction on all job tasks (one time
        per week).

(Tr. 58).

        In evaluating Sneed’s RFC, the ALJ expressly stated that he “considered all symptoms”

in light of the medical and other evidence. (Tr. 58). The ALJ specifically discussed Sneed’s

statements and records reflecting his depression, low energy, and anxiety. (Tr. 59). The ALJ

noted that Sneed controlled his depression with medication and counseling and that his anxiety

was generally focused on feeling that other people judged him in social situations. (Tr. 59). The

ALJ also noted that Sneed “ha[d] been diagnosed with attention deficit hyperactivity disorder,

and he ha[d] reported having problems with focus, attention, and following through since

childhood.” (Tr. 59). The ALJ noted that, although Sneed had some improvements in his

ADHD with medication when he was a child, those improvements were not consistent. (Tr. 59).

Further, the ALJ noted that Sneed had difficulty learning new things and needed frequent

                                                11
reminders when working at his BVR placements, but that he was able to learn employers’

expectations about how to perform tasks. (Tr. 59).

       The ALJ noted that, despite his limitations, Sneed was able to set goals for himself,

including his goal of getting a GED, and was able to perform tasks around and with people he

knew. (Tr. 60). The ALJ also noted that, while Sneed was not efficient, worked at a slow pace,

and was not social with others, he was able to learn how to perform tasks, met expectations, and

worked well with his coworkers. (Tr. 60). Moreover, the ALJ noted that Sneed had looked for

work, indicated that he enjoyed working, and appeared unsuccessful in his search for work due

mainly to his criminal history. (Tr. 60). Based on his review of the evidence, the ALJ found that

Sneed’s “medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however, [Sneed’s] statements concerning the intensity, persistence and limiting

effects of these symptoms [were] not entirely consistent with the medical evidence and other

evidence.” (Tr. 60).

       The ALJ stated that the gave great weight to the Dr. Rudy’s and Dr. Murry-Hoffman’s

opinions, “partial weight” to Rothman’s opinion, and “little weight” to the OOD opinion

evidence (the BVR reports and August 2016 letter from Young). (Tr. 60-61). Regarding the

BVR reports and Young letter, the ALJ noted that BVR closed Sneed’s job services case because

he lacked job readiness based on the performance described in the BVR reports. (Tr. 61).

Nevertheless, the ALJ found that “a review of BVR’s report indicates otherwise and that [Sneed]

would only need the requirements in the above [RFC] in order to work (a slower job with fewer

people and less distractions).” (Tr. 61).

       Because Sneed lacked the ability to perform all or substantially all of the requirements of

work at any of the exertional levels, the ALJ relied on testimony from a vocational expert (“VE”)



                                               12
to determine whether Sneed would be able to perform any work in the national economy. (Tr.

61-62). Based on the VE’s testimony, the ALJ found that someone with Sneed’s age,

experience, and RFC could “perform the requirements of representative occupations such as the

following: (1) hand packager; (2) inspector and hand packager; and (3) cleaner, housekeeping.”

(Tr. 62) (citations omitted). In light of his findings, the ALJ determined that Sneed was not

disabled from September 30, 2016, through the date of his decision and denied the claim for SSI.

(Tr. 62).

V.      Law & Analysis

        A.     Standard of Review

        The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied 42 U.S.C. §

1383(c)(3); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is any relevant evidence, greater than a scintilla, that a reasonable person would accept

as adequate to support a conclusion. Rogers, 486 F.3d at 241; Biestek v. Comm’r of Soc. Sec.,

880 F.3d 778, 783 (6th Cir. 2017) (“Substantial evidence supports a decision if ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion’ backs it up.”

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971))).

        Under this standard, the court cannot decide the facts anew, evaluate credibility, or re-

weigh the evidence. Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003). If

supported by substantial evidence and reasonably drawn from the record, the Commissioner’s

factual findings are conclusive – even if this court might reach a different conclusion or if the

evidence could have supported a different conclusion. 42 U.S.C. § 1383(c)(3); see also Rogers,

486 F.3d at 241 (“[I]t is not necessary that this court agree with the Commissioner’s finding, as



                                                 13
long as it is substantially supported in the record.”); Biestek, 880 F.3d at 783 (“It is not our role

to try the case de novo.” (quotation omitted)). This is so because the Commissioner enjoys a

“zone of choice” within which to decide cases without being second-guessed by a court. Mullen

v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

       Even if substantial evidence supported the ALJ’s decision, the court will not uphold that

decision when the Commissioner failed to apply proper legal standards, unless the legal error

was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A] decision

. . . will not be upheld [when] the SSA fails to follow its own regulations and [when] that error

prejudices a claimant on the merits or deprives the claimant of a substantial right.”); Rabbers v.

Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we review

decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio

Nov. 15, 2011); Gilliams v. Astrue, No. 2:10 CV 017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.

Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant, as well as a

reviewing court, will understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial



                                                  14
gainful activity; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. § 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform his past relevant work in light of his RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, he can perform other work found in the national

economy. 20 C.F.R. § 416.920(a)(4)(i)-(v); Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 642-

43 (6th Cir. 2006). Although it is the Commissioner’s obligation to produce evidence at Step

Five, the claimant bears the ultimate burden to produce sufficient evidence to prove that he is

disabled and, thus, entitled to benefits. 20 C.F.R. § 416.912(a).

       B.      Weighing of the OOD Opinion Evidence

       Sneed argues that the ALJ failed to apply proper legal standards and reach a conclusion

supported by substantial evidence in giving “little weight” to the BVR report. ECF Doc. 13 at

17-18. Specifically, Sneed contends that “the ALJ played doctor and made his own independent

medical judgment” when he concluded that the BVR report supported the finding that Sneed

could sustain employment if afforded the limitations described in the RFC. ECF Doc. 13 at 17-

18. Further, Sneed asserts that the ALJ did not adequately “acknowledge or discuss” the

consistency of the BVR report with other evidence in the record. ECF Doc. 13 at 17-18. The

Commissioner responds that the ALJ reasonably gave “little weight” to the BVR report because,

reading the ALJ’s opinion as a whole, the BVR report’s “extreme assessment” was at odds with:

(1) his limited anxiety and bipolar disorder symptoms; (2) his ability to think, act, communicate,

and adapt to changes and demands in his environment; and (3) his ability to perform tasks, meet

certain performance expectations, and work well with coworkers. ECF Doc. 15 at 9.




                                                15
       In evaluating a claimant’s RFC at Step Four, an ALJ should generally explain the weight

given to opinions from nonmedical sources, such as social welfare agency personnel and

rehabilitation counselors, if those opinions might have an impact on the outcome. SSR 06-3p,

2006 SSR LEXIS 5, at *4-5, 10 (Jan. 1, 2006) 3; 20 C.F.R. § 416.927(f)(2) (“The adjudicator

generally should explain the weight given to opinions from these sources . . . when such opinions

may have an effect on the outcome of the case.”). Such opinions may not be used to establish

the existence of a medically determinable impairment, but they may be “valuable sources of

evidence for assessing impairment severity and functioning” depending on the particular facts of

the case. SR 06-3p, 2006 SSR LEXIS 5, at *5, 9; 20 C.F.R. § 416.927(f)(1) (“[T]he evaluation

of an opinion . . . from a nonmedical source depends on the particular facts in each case.”). In

weighing a nonmedical source opinion, an ALJ may:

        consider such factors as the nature and extent of the relationship between the
        source and the individual, the source's qualifications, the source's area of
        specialty or expertise, the degree to which the source presents relevant evidence
        to support his or her opinion, whether the opinion is consistent with other
        evidence, and any other factors that tend to support or refute the opinion.

SSR 06-3p, 2006 SSR LEXIS 5, at *14; see also 20 C.F.R. § 416.927(f)(1). “[A]n ALJ has

discretion to determine the proper weight to accord opinions from ‘other sources.’” Cuse v.

Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007).

       As a preliminary matter, the court notes that Sneed’s argument – that the ALJ “played

doctor” by substituting his own lay judgment for the OOD’s medical opinion – is unavailing and

asks this court to apply a higher standard than the regulations require. See ECF Doc. 13 at 17-

18. The OOD opinion evidence was not a medical opinion, as the agency personnel who



3
  The Commissioner rescinded SSR 06-3p for claims filed on or after March 27, 2017. Rescission of
Social Security Rulings 96-2p, 96-5p, and 06-3p, 82 Fed. Reg. 15263 (Mar. 27, 2017). Because Sneed
filed his claim on September 30, 2016, SSR 06-3p applies to his claim.

                                                 16
evaluated Sneed’s vocational performance were not medical sources – acceptable or otherwise –

under 20 C.F.R. § 416.927. Instead, they were nonmedical sources who evaluated Sneed in their

professional capacity and the weight due to their opinions was left to the sound discretion of the

ALJ. Cuse, 502 F.3d at 541; see also 20 C.F.R. § 416.927(f); SSR 06-3p, 2006 SSR LEXIS 5, at

*4-5. Moreover, the OOD opinion evidence generally evaluated whether Sneed was able to

work (notably, in the specific contexts present at a Chili’s restaurant and at a YMCA), rather

than assessing his particular functional limitations. See generally (Tr. 220-22, 229-37). And

whether a claimant is able to work – as an issue reserved to the Commissioner – is precisely the

kind of matter upon which an ALJ is required to form his own opinion after considering the

evidence in the record. See 20 C.F.R. § 416.927(d)(1) (identifying “a statement by a medical

source that [a claimant is] ‘disabled’ or ‘unable to work’” as an opinion on an issue reserved to

the Commissioner).

       The ALJ applied proper legal standards and reached a conclusion supported by

substantial evidence in evaluating the nonmedical opinion evidence from OOD. 42 U.S.C.

§ 1383(c)(3); Rogers, 486 F.3d at 241. The ALJ complied with the regulations by stating that he

gave the opinion “little weight.” SSR 06-3p, 2006 SSR LEXIS 5, at *4-5, 10; 20 C.F.R.

§ 416.927(f)(2); (Tr. 61) The ALJ was not required to give “good reasons” for discounting the

opinion as he would have been required to do if evaluating a treating medical opinion. Compare

20 C.F.R. § 416.927(c)(2) (treating medical opinions), with 20 C.F.R. § 416.927(f) (other source

opinions) Nevertheless, the ALJ explained that the OOD opinion evidence was inconsistent with

notes in the BVR reports reflecting that Sneed could work if he were limited to a slower job with

fewer people and less distractions. SSR 06-3p, 2006 SSR LEXIS 5, at *14; 20 C.F.R.

§ 416.927(f)(1); (Tr. 61). Substantial evidence also supported the ALJ’s conclusion, including:



                                                17
(1) BVR notes indicating that Sneed was able to meet employer expectations, though his

performance was inefficient and slow; and (2) Sneed’s own comments to his job coach that he

enjoyed the work he performed and believed he could work in similar positions with slower

paced requirements, less exposure to people, and fewer distractions. Rogers, 486 F.3d at 241;

Biestek, 880 F.3d at 783; (Tr. 220-22, 229-35).

       Because the ALJ applied proper legal standards in evaluating the OOD opinion evidence,

and the ALJ’s reasons for discounting it were reasonably drawn from the record, the decision to

give the opinion evidence “little weight” was within the Commissioner’s “zone of choice.”

Rogers, 486 F.3d at 241; Biestek, 880 F.3d at 783; Mullen, 800 F.2d at 545. Accordingly, the

court may not second-guess the ALJ’s decision to give the OOD opinion evidence “little

weight.”

       C.      Weekly Reinstruction Finding

       Sneed also challenges a single limitation included in the ALJ’s RFC finding: that he

“require[d] weekly reinstruction on all job tasks (one time per week).” ECF Doc. 13 at 14-17;

see also ECF Doc. 10 at 62. Sneed argues that this finding “d[id] not accurately describe all of

[his] limitations” because a “significant amount of evidence” shows that he “need[ed] frequent

reminders or prompts to perform tasks in both the home and work settings.” ECF Doc. 13 at 14

(emphasis omitted). Such evidence includes reports from Sneed’s father, grandmother, and job

coach/evaluator, as well as observations of his performance in “a sheltered work setting.” ECF

Doc. 13 at 14-16. Further, Sneed asserts that the ALJ’s finding did not build an accurate and

logical bridge between the evidence and the result because it understated his need for

reinstruction by: (1) downplaying the frequency of his need for reinstruction; and (2) indicating

that the necessary reinstruction could be scheduled on a weekly basis, when it actually arose



                                                  18
randomly. ECF Doc. 13 at 15-17. Thus, Sneed asserts the ALJ’s finding that he “require[d]

weekly reinstruction on all job tasks (one time per week)” was not a reasonable interpretation of

the evidence. ECF Doc. 13 at 17.

       The Commissioner responds that the ALJ adequately considered the evidence in the

record in assessing Sneed’s RFC. ECF Doc. 15 at 6-7. Such evidence included findings that

Sneed: (1) did not worry excessively; (2) was able to think, act, communicate, and adapt; (3) was

able to effectively provide information to heath care providers; (4) learned how to perform tasks,

met certain performance expectations, and worked well with coworkers; (5) could perform daily

activities, including shopping, taking the bus, counting change, helping with household chores,

reading on a Kindle, and watching television; and (6) enjoyed and actively sought employment.

ECF Doc. 15 at 6-7. Further, the Commissioner asserts that the ALJ properly relied on Dr.

Rudy’s opinion – that Sneed had only moderate restrictions in his ability to understand,

remember, or apply information; interact with others; maintain concentration, persistence, and

pace; adapt and manage himself; carry out one-to-three step tasks in a setting without fast pace or

high production; and was not significantly limited in carrying out short/simple instructions

without special supervision. ECF Doc. 15 at 7-8. Finally, the Commissioner asserts that the ALJ

properly noted that Sneed himself stated that his sex offender status – rather than his mental

impairments – was the factor that damaged his ability to find employment. ECF Doc. 15 at 6-7.

       At Step Four of the sequential analysis, the ALJ must determine a claimant’s RFC by

considering all relevant medical and other evidence. 20 C.F.R. § 416.920(e). The RFC is an

assessment of a claimant’s ability to do work despite his impairments. Walton v. Astrue, 773 F.

Supp. 2d 742, 747 (N.D. Ohio 2011) (citing 20 C.F.R. § 404.1545(a)(1) and SSR 96-8p, 1996

SSR LEXIS 5 (July 2, 1996)). “In assessing RFC, the [ALJ] must consider limitations and



                                                19
restrictions imposed by all of an individual’s impairments, even those that are not ‘severe.’”

SSR 96-8p, 1996 SSR LEXIS 5. Relevant evidence includes a claimant’s medical history,

medical signs, laboratory findings, and statements about how the symptoms affect the claimant.

20 C.F.R. § 416.929(a); see also SSR 96-8p, 1996 SSR LEXIS 5.

       The ALJ applied proper legal standards in determining that Sneed “require[d] weekly

reinstruction on all job tasks (one time per week).” 42 U.S.C. § 1383(c)(3); Rogers, 486 F.3d at

241. Here, the ALJ complied with the regulations by expressly considering all the evidence and

all of Sneed’s symptoms in evaluating Sneed’s functional limitations. 20 C.F.R. §§ 416.920(e),

416.929(a); SSSR 96-8p, 1996 SSR LEXIS 5; (Tr. 58-61). The ALJ’s opinion discussed all the

categories of evidence in the record: the notes from Sneed’s BVR job coaches; medical opinion

evidence; medical treatment and counseling notes regarding the effects of his depression,

anxiety, limited intelligence, and ADHD on his ability to perform work, maintain focus and

attention, and follow through; and the relevant testimony/function report statements. (Tr. 59-61).

Reading the ALJ’s decision as a whole, the ALJ built a sufficient and logical bridge between the

evidence upon which he relied and his conclusion that Sneed “require[d] weekly reinstruction on

all job tasks (one time per week).” (Tr. 59-61); Fleischer, 774 F. Supp. 2d at 877; see also

Buckhanon ex rel. J.H. v. Astrue, 368 F. App’x 674, 678-79 (7th Cir. 2010) (“[W]e read the

ALJ’s decision as a whole and with common sense.”).

       Substantial evidence also supported the ALJ’s conclusion that Sneed “require[d] weekly

reinstruction on all job tasks (one time per week),” and was not more severely limited in his need

for reinstruction. 42 U.S.C. § 1383(c)(3); Rogers, 486 F.3d at 241. Such evidence included:

(1) BVR job coach notes indicating that Sneed was able to learn his tasks, meet all or most of his

employers’ expectations, could manage his break time after he received a timepiece and training,



                                                20
and was able to stay on-task or resume his tasks where he left off after training; (2) notes from

Dr. Winkert, Dr. Shimer, and SWT Anderson indicating that Sneed had logical thought processes

and no cognitive impairments (memory, concentration, and attention); (3) notes from LISW

Rothman indicating that Sneed had logical thought processes; (4) treatment notes indicating that

Sneed’s symptoms and ability to focus on his goals and complete his chores improved with

medication and counseling; (5) opinion evidence from the state agency consultants and notes

from Dr. Shimer indicating that Sneed’s concentration issues were only mild to moderate 4;

(6) Sneed’s statement to Dr. Shimer that he did not have any ADHD symptoms in his adulthood;

and (7) Sneed’s statements/testimony that he played videogames or watched TV/movies for

hours, read, and “felt mostly confident in being able to complete task list daily [when] tasks are

broken down.” (Tr. 25-26, 104-08, 118, 120-22, 229-33, 262, 265, 268, 304, 351, 353, 360-62,

367-69, 371-74, 416-17, 423-24, 428-30, 467, 470, 483, 485, 487, 492, 497, 500-01, 508, 516,

521). Further, Sneed’s testimony, vocational records, and treatment records indicate that his

concentration issues were generally related to his anxiety/distraction around other people and

difficulty in meeting fast-paced requirements. (Tr. 19, 28, 120-22, 222, 229-33, 359, 521). And

those factors were specifically addressed by the ALJ’s decision to limit his contact with other

people and to set pace limitations in his RFC. (Tr. 58).

        Sneed is correct that other evidence in the record – including Kimbrough and William’s

function reports, BVR job coach notes indicating that Sneed needed frequent prompting, and

Rothman and Dr. Shimer’s notes finding Sneed had attention and concentration issues – could



4
 The court notes that the November 28, 2018, ADHD evaluation by Delphi Toth, Ph.D., indicated that:
(1) Sneed had only a moderately severe impairment in attention and distractibility; and (2) his attention,
focus, and memory issues were likely related to his other diagnoses rather than ADHD. (Tr. 74-75).
Nevertheless, Dr. Toth’s post-decision evaluation is not relevant to this case because the Appeals Council
determined it was immaterial and Sneed has not challenged that assessment. (Tr. 46).

                                                   21
have supported a finding that Sneed’s need for redirection was greater. (Tr. 220-22, 229-35,

261-68, 300-07, 483, 532). But, even if this court might have determined based on its own

review of such evidence that Sneed was more severely limited in his need for reinstruction, the

court is not permitted to decide these facts anew or reweigh the evidence. This is particularly so

because the ALJ followed proper legal procedures and reasonably drew his factual findings from

the evidence in the record. Jones, 336 at 476; Rogers, 486 F.3d at 241; Biestek, 880 F.3d at 783.

       Because the ALJ applied proper legal standards and reached a decision supported by

substantial evidence, the ALJ’s RFC finding – that Sneed “require[d] weekly reinstruction on all

job tasks (one time per week)” – fell within his “zone of choice” and this court may not

second-guess it. Mullen, 800 F.2d at 545.

VI.    Conclusion

       Because the ALJ applied proper legal standards and reached a decision supported by

substantial evidence, the Commissioner’s final decision denying Sneed’s application for SSI is

AFFIRMED.

IT IS SO ORDERED.

Dated: April 14, 2020
                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                22
